Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Marcus L. Nash, Appellant                             Appeal from the 192nd District Court of
                                                       Dallas County, Texas (Tr. Ct. No. DC-14-
 No. 06-16-00003-CV         v.                         13243). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
 Aggregate Industries-WCR, Inc. d/b/a                  Burgess participating.
 Lattimore Materials Corporation, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Marcus L. Nash, pay all costs of this appeal.




                                                      RENDERED JULY 13, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk